IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                 September 24, 2002 Session

            CRYSTAL RENA STURGILL v. STATE OF TENNESSEE

                      Appeal from the Criminal Court for Greene County
                          No. 01CR064     James E. Beckner, Judge



                                  No. E2002-00385-CCA-R3-PC
                                        February 4, 2003

The petitioner, Crystal Rena Sturgill, appeals from the Greene County Criminal Court’s denying her
post-conviction relief from her convictions for three counts of first degree murder, one count of
attempted first degree murder, two counts of especially aggravated kidnapping, two counts of
aggravated kidnapping, and one count of Class D felony theft. Essentially, she contends (1) that her
guilty pleas were not knowingly, intelligently, and voluntarily entered, (2) that due process was
violated by the mass sentencing procedure, and (3) that she received the ineffective assistance of
counsel. We affirm the judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOSEPH M. TIPTON, J., delivered the opinion of the court, in which DAVID H. WELLES and ALAN E.
GLENN, JJ., joined.

John S. Anderson, Rogersville, Tennessee, for the appellant, Crystal Rena Sturgill.

Paul G. Summers, Attorney General and Reporter; Mark A. Fulks, Assistant Attorney General; C.
Berkeley Bell, Jr., District Attorney General; and Eric D. Christiansen, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                             OPINION

        The petitioner was prosecuted with five codefendants for crimes committed against Vidar,
Delfina, and Tabitha Lillelid, who were murdered, and Peter Lillelid, who survived. We need not
recount the tragic details here. See State v. Howell, 34 S.W.3d 484 (Tenn. Crim. App. 2000). They
all pled guilty to the crimes and after a sentencing hearing received consecutive sentences of life
without parole for the murders and twenty-five years for the attempted murder. On appeal, the
petitioner’s sentences were ordered to be served concurrently for an effective sentence of life without
parole. Id. at 515. Relative to her guilty pleas, the petitioner has complained that she was under the
influence of medication and that she was coerced into pleading guilty because the state required all
the defendants to plead guilty before agreeing to remove the death penalty from consideration. In
this respect, she has indicated that her guilty plea was based upon her concern that a codefendant,
Dean Mullins, would have been exposed to the death penalty if they went to trial.

        At the post-conviction evidentiary hearing, the petitioner and her two trial attorneys testified.
The attorneys were the District Public Defender and one of his assistants. They detailed the amount
of work they put into the case for ten to eleven months. They had sought to sever the petitioner’s
case from that of the codefendants at every stage. Upon the trial court’s denial of a severance, they
had pursued an interlocutory appeal all the way to the United States Supreme Court. The appeal was
unavailing. They had hired a psychiatrist, a psychologist, an investigator, and a jury selection
consultant. They had met with the petitioner regularly and discussed with her all facets of their
investigation and case development. The record reflects that they filed over one thousand motions.
They obtained information regarding the codefendants’ trial strategies and developed a defense
strategy, which they called the “accidental tourist,” to separate the petitioner from her codefendants.

       Although they were aware that the petitioner had been diagnosed with a borderline
personality disorder and depression and that she was taking medication, they saw the petitioner
always being communicative, articulate, and rational. They saw no signs of mental or psychological
impairment, and the petitioner never complained about being under the influence of medication.

       The assistant public defender testified that the petitioner’s guilty plea was entered knowingly,
understandingly, and voluntarily. He acknowledged that a concern for Dean Mullins was part of the
reason for the petitioner’s deciding to plead guilty, but he asserted that her decision was her own.
He noted that she had implored her attorneys to save her life.

        The assistant testified that they discussed all options and their ramifications with the
petitioner. He said that, in fact, possible pleas and their consequences were fully discussed with the
petitioner from early in their representation of her. He said that after she decided to plead guilty, she
never wavered in that decision.

        The petitioner testified that her best friend is Dean Mullins and that he was a major concern
in her considering whether to take the state’s offer. She said she did not “really believe” that she
would get the death penalty but that she was concerned that Dean Mullins would. She said she felt
a great deal of pressure in making the decision. She asserted that if she had received a separate trial,
she would not have pled guilty.

        The petitioner testified that she had been taking 100 milligrams of Doxepin daily. She
acknowledged, though, that the trial court discussed this with her at the time of the plea and that she
had told the court under oath that she was in full command of her faculties. She admitted that she
was made aware of her waiving various rights, but she did not specifically remember being made
aware that she was waiving claims regarding trial court errors in pretrial matters.




                                                  -2-
        The petitioner acknowledged that she told her attorneys to save her life and that a “genuine
possibility” of the death penalty existed. She admitted that she was concerned for herself as well as
for Dean Mullins.

        The petitioner acknowledged that it was her voluntary and intelligent decision not to testify
at the sentencing hearing. She admitted that her story was told in a favorable light in the expert
report given to the trial court. She also said that her attorneys were “very thorough,” visited her
“very regularly,” and immediately addressed any concerns she had expressed. Finally, she admitted
that they “left no stone unturned.”

        Relevant to this appeal, the trial court found the following regarding counsel and the
petitioner’s plea:

                       [The attorneys] in trial preparation, according to the testimony
               of the petitioner at this evidentiary hearing, “left no stone unturned.”
               They filed over one thousand (1,000) motions after researching the
               law and investigating the facts.

                       They worked on the case for ten (10) or eleven (11) months,
               interviewing all possible witnesses, traveling to Arizona and
               Kentucky and every jurisdiction touched by the travels of the
               defendants.

                      They obtained information as to the strategies of co-
               defendants and worked to make petitioner’s compatible. They thus
               developed a strategy of the “accidental tourist.”

                      They were completely prepared for trial and completely
               prepared for mitigation if it became necessary at a bifurcated hearing.

                      The attorneys were aware of the psychological findings of the
               experts and the medications prescribed to petitioner. They worked
               with her in the context of those facts.

                       They found petitioner even with her diagnoses and
               prescriptions to be sober, intelligent, articulate and very
               understanding of all the matters explained to her.

                       The attorneys were very thorough in explaining each and
               every issue. Petitioner clearly understood.

                     The transcript of the allocution of the guilty plea
               unequivocally shows that petitioner understood her rights and was


                                                 -3-
clear minded and not under the influence of medications or
psychological stresses.

          On page eight (8) of the transcript the following colloquy
occurs:

The Court:       Have you had any alcohol or drugs in the last 24
                 hours?

Miss Sturgill: Yes

The Court:       What?

Miss Sturgill: I have prescription medication, 100 milligrams of
               [Doxepin].

The Court:       Is there anything about that that affects your ability to
                 be clear of mind and understand what we’re doing
                 here today?

Miss Sturgill: No

        A possible plea and consequences thereof were discussed
from early in the representation of petitioner. These discussions
continued throughout the representation. These attorneys were aware
of the fact that the fate of co-defendant Mullins was important to
petitioner and could influence her decision. However, in the balance
it did not make a decisive difference. Petitioner had begged the
attorneys all along to not let her die. She was very relieved not to be
exposed to the death penalty. She never told them anything but that
she wanted to take the plea offer and never later told them she wanted
to reject it.

       The attorneys fully and completely explained the plea, the
consequences, the right to a jury trial, etc. and petitioner completely
understood all those things.

        The attorneys were and still are convinced petitioner was not
coerced or influenced by psychological problems or drugs and that
her plea was voluntarily and intelligently made.

        The attorneys objected to the “in mass” sentencing, but their
objections were overruled by the trial court.


                                   -4-
                       The record will show that the sentencing was conducted in a
               fair and constitutionally appropriate manner.

               ....

                      There was no constitutional infirmity in the “all or nothing”
               offer by the state and nothing has been offered at this evidentiary
               hearing to show that its effect was violative of due process. If
               counsel had raised the issue on appeal it would not have been
               successful.

                      The issue of sentencing was raised on appeal and has been
               previously determined adversely to petitioner.

                       The mitigation preparation was thorough and complete. The
               petitioner chose not to testify even as to remorse. Dr. McCoy’s report
               was exhaustive with over fifty (50) attachments. The attorneys were
               allowed to file the report without objection or exception and not
               subject to cross examination.

                       From all of the foregoing this Court concludes that the
               petitioner in all aspects of the case received effective if not superior
               assistance of counsel. See Baxter v Rose 523 SW2d 920 (Tenn.
               1975).

                      This Court further finds that the petitioner’s plea was in all
               respects voluntarily, understandingly, knowingly and intelligently
               entered into and consummated.

        The petitioner had the burden in the trial court to prove the factual bases for her claims for
relief by clear and convincing evidence. Tenn. Code Ann. § 40-30-210(f). On appeal, we are bound
by the trial court’s findings of fact unless we conclude that the evidence in the record preponderates
against those findings. Fields v. State, 40 S.W.3d 450, 456 (Tenn. 2001). Relative to the issue of
ineffective assistance of counsel, it being a mixed question of law and fact, we review the trial
court’s conclusions regarding counsel’s performance and prejudice under a de novo standard with
no presumption of correctness. Id. at 457.

         As for the petitioner’s claims regarding her guilty pleas, we conclude that the evidence fully
justifies the trial court’s findings and conclusions. Plea offers by the state may legitimately require
that all codefendants agree before the offer is extended to any defendant, and such a contingency
does not equate with a coerced guilty plea. See, e.g., Parham v. State, 885 S.W.2d 375 (Tenn. Crim.
App. 1994). In this respect, the fact that the petitioner’s concern for Dean Mullins played a part in
her decision to plead guilty does not negate the validity of her plea. Many factors other than the facts


                                                  -5-
may legitimately influence a decision to plead guilty, such as, reduction of stress on a defendant and
his or her family, the removal of uncertain consequences, and reduction of actual exposure. See
McMann v. Richardson, 397 U.S. 759, 768-69, 90 S. Ct. 1441, 1447 (1970). We also note that the
record reflects that the petitioner was motivated to plead guilty in order to remove her exposure to
the death penalty.

        Relative to the petitioner’s mental state, the evidence reflects that her mind was not clouded
by her medication or mental condition. Indeed, she made no such claim in her testimony. The
record reflects that the petitioner’s decision to plead guilty was not coerced and that her guilty pleas
were voluntarily, knowingly, and intelligently entered.

        The petitioner claims that having one sentencing hearing for her and the codefendants
violated due process, although she fails to explain how. We note, though, that the issue of the
severance of her sentencing hearing was raised in her sentencing appeal, but rejected. Howell, 34
S.W.3d at 513. Thus, not only has no merit been shown for this claim, it has been previously
determined.

        Finally, as to the petitioner’s claim of the ineffective assistance of counsel, we note that no
specific action or nonaction is identified as inappropriate. In any event, the record fully supports the
trial court’s findings and conclusions regarding the quality of representation received by the
petitioner, which she essentially admitted in her testimony. We conclude that the petitioner received
the effective assistance of counsel.

        In consideration of the foregoing and the record as a whole, we affirm the judgment of the
trial court.



                                                        ___________________________________
                                                        JOSEPH M. TIPTON, JUDGE




                                                  -6-